Order entered March 20, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                             No. 05-20-00160-CV

                   NORGUARD INSURANCE CO., Appellant

                                      V.

                  A.N.D. HOME HEALTHCARE, LLC D/B/A
                 HELPING HANDS HOME SERVICES, Appellee

                 On Appeal from the County Court at Law No. 7
                             Collin County, Texas
                     Trial Court Cause No. 007-03097-2019

                                   ORDER

      Before the Court is appellant’s March 19, 2020 motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to

April 6, 2020.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE